MEMORANDUM **
In these consolidated appeals, Mohammad Majidi appeals from the district court’s judgments and challenges the 18-month concurrent sentences imposed upon revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Majidi’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Majidi has filed pro se supplemental briefs, and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
Majidi’s motion for appointment of substitute counsel is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.